                                          Case 4:20-cv-02180-JST Document 14 Filed 04/02/20 Page 1 of 1




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5
                                        JANICE ALTMAN, et al.,
                                   6                                                  Case No. 20-cv-02180-SBA
                                                      Plaintiffs,
                                   7
                                               v.                                     ORDER OF RECUSAL
                                   8
                                        COUNTY OF SANTA CLARA, et al.,
                                   9
                                                      Defendants.
                                  10

                                  11

                                  12          I HEREBY recuse myself in the above entitled matter and request that the case be
Northern District of California
 United States District Court




                                  13   reassigned pursuant to Section D.2 of the Assignment Plan of this Court. All pending
                                  14   dates are hereby vacated and are to be reset by the newly assigned Judge.
                                  15          IT IS SO ORDERED.
                                  16
                                       Dated: April 2, 2020
                                  17
                                                                                       _________________________________
                                  18
                                                                                             Saundra Brown Armstrong
                                  19                                                         U.S. Senior District Judge

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
